Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.81 to 1.85.

Election/Restrictions
Claims 13 – 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected storage device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2020.
Applicant’s election without traverse of claims 1 – 12 and 16 - 20 in the reply filed on 11/24/2020 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “hose attachment device” in claims 1 - 3 and 16 – 20 (claims 4 – 12 are not interpreted under 35 USC 112 6th because of the claimed structure).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant case, Examiner considers a hollow attachment device to be sufficient in corresponding structure (see claim 6, which is not interpreted under 35 USC 112 6th).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 6 recites that the outwardly extending rim is hollow. It is unclear why the outwardly extending rim is described as hollow, when one of ordinary skill in the art would understand an outwardly extending rim as necessarily hollow. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4 – 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 4960121) in view of Lieberman (US 20080178886).
Regarding claim 1, Nelson discloses a breathing apparatus, comprising: a rigid base structure having a top portion, a bottom portion, an internal surface, and an external surface, wherein the top portion contains an arcuate section for covering a user's nose and the bottom portion is wider than the top portion for covering a user's mouth, the base structure contains an outer edge (12); a facepiece is engaged to the outer edge of the base structure and surrounds the base structure (14); a side passageway is disposed on a side of the base structure and is surrounded by a rim on the external surface of the base structure that extends outwardly from the external surface (rim 20 and defined passageway). 
While Nelson discloses that rim 20 is for connection to a source of respirable gas, and may be of different appropriate shapes (c. 2: 51 – 58), Nelson does not disclose that a hose attachment device is selectively secured to the rim. Nonetheless, Lieberman discloses a mask having a rigid base for covering the user’s nose and mouth (12), a facepiece surrounding the base structure (14), a rim extending outwardly from the external surface of the rigid base (20), and a hose attachment device selectively secured to the rim (16; the adaptor is for connection to different suitable devices and is fully capable of attaching a hose [0045, 0078]). Therefore, as taught by Lieberman, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rim 20 of Nelson to include a hose attachment adaptor for the benefit of enabling easy connection to components of various sizes, shapes, and configurations (see Lieberman, [0045]).
4. The breathing apparatus according to claim 1, wherein the hose attachment device has a first end and a second end, wherein the first end contains a first concentric ring (Lieberman, 84) and a hollow tube extending outward from the concentric ring (86). 

6. The breathing apparatus according to claim 1, wherein the rim and hose attachment device are hollow (see above figures). 
	7. The breathing apparatus according to claim 5, wherein the second concentric ring contains a lip positioned on the internal surface (outermost lip of 88, which is positioned on both the internal and external surface) and containing at least one keyed opening for receiving a corresponding key positioned on the rim (82). 
	9. The breathing apparatus according to claim 5, further comprising at least one front passageway disposed on the breathing apparatus (passageway defined by 24, 26, and/or 28 of Nelson). 

Claims 2, 3, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Lieberman in view of Warters (US 20140230821).
Regarding claim 2, Nelson in view of Lieberman discloses the breathing apparatus according to claim 1, wherein the rim contains a first end and a second end, the first end is engaged to the base structure and the second end contains an upper edge and an opening, the rim has an internal surface which allows oxygen to flow and containing at least one key near the upper edge (see Lieberman, Fig. 26, element 96).
However, Lieberman does not disclose that the at least one key near the upper edge is on an external surface. However, Warters discloses a similar key structure, wherein the key is located on an external surface of the rim. Therefore, according to the teachings of Warters, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to 
Regarding claim 3, the breathing apparatus according to claim 1, wherein the rim contains a first end and a second end, the first end is engaged to the base structure and the second end contains an upper edge and an opening, the rim has an internal surface which allows oxygen to flow and an external surface contains a plurality of keys near the upper edge and spaced an equal distance apart (see rejection above and additionally note that Warters discloses use of multiple keys spaced an equidistance, and it would have been obvious to provide multiple keys). 
8. The breathing apparatus according to claim 5, wherein the second concentric ring contains a lip positioned on the internal surface and containing a plurality of keyed openings for receiving corresponding keys position on the rim (see rejection to claims 7 and 3 above for explanation). 

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Lieberman in view of Hitchcock (US 20090095301) in view of Hall (US 20050199240).
Regarding claim 10, Nelson in view of Lieberman discloses the breathing apparatus according to claim 5. Hitchcock discloses a passageway (32), wherein the passageway contains a hollow tube with an internal surface and an external surface, the passageway extends outward from the base structure and contains a bend at some distance from the base structure (see bend on external surface, as illustrated in Fig. 1 – 3; the bend is a feature of a nipple), the hollow tube extends to an outlet portion, the inner surface of the passageway allows oxygen to flow therethrough [0043]. Therefore, according to the teachings of Hitchcock, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the base 
However, Nelson in view of Lieberman in view of Hitchcock does not disclose the auxiliary port as forming a front passageway. Nonetheless, Hall discloses a similar auxiliary port wherein the port forms a passageway on the front of the mask (see Fig. 3, 313, [0028]). Therefore, according to the teachings of Hall, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the auxiliary port of Nelson in view of Lieberman in view of Hitchcock to be located on the front of the mask because such modification provides the predictable result of an appropriately located auxiliary port that may adequately deliver supplemental oxygen to the user.
11. The breathing apparatus according to claim 10, wherein the outlet portion contains ridges on the external surface (see ridge illustrated in Fig. 1 – 3 of Hitchcock; it would have been obvious to one of ordinary skill in the art to duplicate the ridge of Hitchcock since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, and such modification provides the benefit of added adjustability and securement.)
12. The breathing apparatus according to claim 9, wherein a plurality of front passageways are disposed on the breathing apparatus (Hall discloses a plurality of front passageways, and it would have been obvious to one of ordinary skill in the art to modify Nelson in view of Lieberman in view of Hitchcock to include a plurality of front passageways for the benefit of added operability and/or the provision of additional supplemental oxygen). 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Lieberman in view of Fabian (US 20140261406).
Regarding claim 16, Nelson in view of Lieberman discloses a breathing system, comprising; a breathing apparatus, comprising: a rigid base structure having a top portion, a 
However, while Nelson in view of Lieberman discloses using the mask with a source of respirable gas (c. 2: 58), Nelson in view of Lieberman does not disclose a storage device, and an oxygen supply. Nonetheless, Fabian discloses a device for the provision of respirable gas, wherein the device includes a storage device (vest 12, which includes storage chambers 40) and an oxygen supply (canister 24). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask of Nelson in view Lieberman with the storage device and oxygen supply of Fabian for the benefit of the emergency provision of respirable gas and floatation in the event of a water accident [0001].
17. The breathing system according to claim 16, wherein the storage device comprises a first side having an outer edge; a second side having an outer edge and the outer edge of the first side and the outer edge of the second side are engaged together forming an interior cavity (see Fig. 1, vest forms an interior cavity; the second side is on the opposing side of Fig. 1; see [0031]); an inlet opening within either the first side or the second side for allowing oxygen to be inserted into the cavity (cartridge 24 is integrally attached to release oxygen to the vest through forming an inlet at the attachment, see [0014]); a plurality of outlet openings within the first side and/or second side for allowing oxygen to exit the storage device (exits ports of 30, see [0031]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Lieberman in view of Fabian in view of Crowell (US 20180361092 A1).

However, Nelson in view of Lieberman in view of Fabian does not disclose wherein the first end is engaged to a first adaptor, and the first adaptor is engaged to the rim of the breathing apparatus. However, Crowell discloses having a rim 5 and hose attachment device 12 similar to the above claimed hose attachment device, wherein a first end of a hose 2 is engaged to a first adaptor 10, and the first adaptor is engaged to the rim of the breathing apparatus (the adaptor 10 is indirectly engaged to the rim via the hose attachment device 12, similar to the indirect engagement with Applicant’s first adaptor). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nelson in view of Lieberman in view of Fabian to include the first adaptor of Crowell because such modification provides the benefit of imbuing additional adaptability.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Lieberman in view of Fabian in view of Cowgill (US 20120048275).
Regarding claim 19, Nelson in view of Lieberman in view of Fabian discloses the breathing system according to claim 17. Cowgill discloses further comprising a hose having a first end and a second end, the first end of the hose engaged to the oxygen supply and the second end engaged to the inlet opening in the storage device (see 60). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nelson in view of Lieberman in view of Fabian to include hose 60 of Cowgill for the benefit of additional maneuverability of the oxygen storage. 

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Lieberman in view of Fabian in view of Shah (US 6352077).
Regarding claim 20, Nelson in view of Lieberman in view of Fabian discloses the breathing system according to claim 16. Shah discloses a storage device similar to that of Fabian (vest 12 is composed of cells 40), wherein the storage device is composed of medical grade thermoplastic polyurethane (see claim 1; it is noted that the device is of a thermoplastic material because it is heated to itself (c. 5: 29 – 30), and of medical grade because it is used in medical procedures). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the storage device of Nelson in view of Lieberman in view of Fabian to be composed of the medical grade thermoplastic polyurethane of Shah for the benefit of safety and ease-of-manufacture. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5522749 A, disclosing mask with inflatable vest
US 20180021605 A1, disclosing mask with storage device
US 20060005831 A1, disclosing mask with inflatable vest
US 5269293 A
US 4840170 A, wherein the oxygen supply is not a canister
US 4440163 A
US 3088456 A
US 7207328 B1, disclosing mask with oxygen supply/storage device
US 20120216806 A1, disclosing mask with side passageways and additional port


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799